DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 January 2021 was  considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wire core is a coated or uncoated strip” of claim 10, the “wire bundle” of claim 18, and the “test needle is bent perpendicular to a cylinder axis” of claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  It is noted that the core 2, 12, and 22 is shown in the figures, however the configuration illustrating an uncoated strip does not appear to be shown.  There appears to be no illustration of a wire bundle or a bent test needle.
The drawings are objected to because the unlabeled rectangular box(es) shown in Fig. 12 should be provided with descriptive text labels.  Corrected drawing sheets in 

Specification
The abstract of the disclosure is objected to because of the length.  The current abstract is 199 words and should be limited to 150 words. Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the recitation of “the wire core is a coated or uncoated strip” renders the claims indefinite as claim 1, on which claim 10 depends, recites that the inner cladding covers the wire core on at least two opposite sides or completed encloses the wire core.  It is unclear how the core could be an uncoated strip when the core is at least partially coated by the inner coating, adhesion-promoting layer, and 
Regarding claim 12, line 9, the recitation of “in step D) each of the coated wires cores is coated with the outer cladding…” renders the claim indefinite as there is insufficient antecedent basis for “each of the coated wire cores” in step D) in claim 11.  Step D) recited in claim 11 refers to “coating the wire core” and does not refer to a plurality of cores.  
Regarding claim 13, the recitation of “in step D) the wire core coated with the adhesion-promoting layer, the inner cladding, and the diffusion protection layer” renders the claim indefinite as there is insufficient antecedent basis for “wire core coated with the adhesion-promoting layer, the inner cladding, and the diffusion protection layer” in step D) in claim 11.  Claim 11 only refers to the “wire core coated with the adhesion-promoting layer and the inner cladding.”  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
Claim 12 recites “in step D) each of the coated wire cores is coated with the outer cladding.” However, step D) recited in claim 11, on which claim 12 depends, only refers to a single wire core.  Therefore the step D) recited in claim 12 is not the same as the step D) recited in claim 11 and as such, claim 12 does not include all the limitations of claim 11.  
Claim 13 recites “in step D) the wire core coated with the adhesion-promoting layer, the inner cladding, and the diffusion protection layer, is coated with the outer cladding.”  However, step D) recited in claim 11 only refers to “coating the wire core coated with the adhesion-promoting layer and the inner cladding.”  Therefore step D) recited in claim 13 is not the same as step D) recited in claim 11 and as such, does not include all the limitations. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7-11, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over English machine translation of Jeong et al. KR 10-2018-0057520 (Jeong) in view of Crippa WO 2016/107729 (Crippa).
Regarding claim 1, Jeong teaches (Fig. 3) a clad wire (see wire of Fig. 3) for producing  having a test needle (see Fig. 3 – probe 110) or a sliding contact, 
the clad wire comprising: 
a wire core (core member 111) made of rhodium (see translation pg. 2, 4th line from bottom – core member 111 is made of Rhodium) or a rhodium-based alloy, 
an inner cladding (soft plated layer 115) made of copper (see translation pg. 3, lines 1-5 – soft plated layer 115 is made of copper) or silver or aluminum or a copper-based alloy or a silver-based alloy or an aluminum-based alloy, wherein the inner cladding (115) covers the wire core (111) on at least two opposite sides or completely encloses the wire core (core 111 surrounded by layer 115), 
and an outer cladding (second elastic coating layer 113-2) made of a metal or a metal alloy having a greater hardness than the material of the inner cladding (see translation pg. 3 – additional layers 113-2 has same material of 113 which is recited on the last line of pg. 2 as being palladium or nickel, both of which are harder than copper), 
Jeong does not explicitly teach an adhesion-promoting layer made of gold or a gold-based alloy, which is arranged between the wire core and the inner cladding.
Crippa teaches (Fig. 4C) an adhesion-promoting layer (adhesive film 37) made of gold or a gold-based  alloy (see pg. 14, lines 25-28 – adhesive film 37 is made of gold), which is arranged between the wire core and the inner cladding (see Fig. 4C – adhesive film 37 between core 32 and coating layer 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clad wire taught by Jeong to include an adhesion-promoting layer made of gold between the core and inner cladding layer as taught by Crippa in order to improve the adhesion of the layers and provide a more robust probe as taught by Crippa. 
Regarding claim 2, Jeong teaches (Fig. 3) the clad wire of claim 1, but does not teach wherein the volume of the wire core is at least as large as the volume of the inner cladding and/or 
the wire core and the inner cladding have a thickness or a layer thickness at least twice as large as the adhesion-promoting layer.
Crippa teaches wherein the volume of the wire core is at least as large as the volume of the inner cladding and/or the wire core and the inner cladding have a thickness or a layer thickness at least twice as large as the adhesion-promoting layer (see pg. 11, lines 12-20 – core has section from 10x10 to 50x50 microns and the coating layers have thickness from 0.5 to 20 microns.  Pg. 14, lines 29-30 – the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clad wire taught by Jeong to have an adhesion layer with a thickness such that the core and inner cladding layer have a thickness that is at least twice as large as taught by Crippa.  It is well known and demonstrated by Crippa that adhesive layers are intended to be thin to promote adhesion between layers but not influence the electrical characteristics of the probe.
Regarding claim 5, Jeong teaches (Fig. 3) the clad wire  of claim 1, wherein
the outer cladding consists of a palladium alloy (see translation pg. 3 – additional layers 113-2 has same material of 113 which is recited on the last line of pg. 2 as being palladium or nickel alloys). 
Jeong does not explicitly teach the outer cladding consists of rhodium, a rhodium-based alloy, a copper-tin-zinc alloy, a palladium-nickel alloy or a gold-based alloy.
Crippa teaches the outer cladding consists of rhodium, a rhodium-based alloy, a copper-tin-zinc alloy, a palladium-nickel alloy or a gold-based alloy (see pg. 13, lines 25-32 – outer coating layer 35 made of palladium nickel alloy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the palladium alloy or the nickel alloy taught by Jeong to be a palladium-nickel alloy as taught by Crippa in order to achieve the desired hardness and conductivity. 
Regarding claim 7, Jeong teaches (Fig. 3) the clad wire of claim 1, but does not explicitly teach wherein the clad wire has a diameter or a thickness of at most 200 um.
Crippa teaches the clad wire has a diameter or a thickness of at most 200 um (see pg. 11, lines 12-20 – core had section from 10x10 to 50x50 microns and the coating layers have thickness from 0.5 to 20 microns.  Pg. 14, lines 29-30 – the adhesive film is between 0.01 and 0.5 microns thick.  As such, diameter is less than 200 microns).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of the probe taught by Jeong to be less than 200 microns as taught by Crippa in order to have a small size probe for contacting electrodes with fine pitches.
Regarding claim 8, Jeong teaches (Fig. 3) the clad wire  of claim 1, but does not teach wherein the wire core has a diameter or a thickness of between 9 um and 100 um;
and/or the inner cladding has a layer thickness of between 1 um and 20 um;
and/or the outer cladding has a layer thickness of between 0.5 um and 5 um;
the adhesion-promoting layer has a layer thickness of between 100 nm and 1000 nm.
Crippa teaches the wire core has a diameter or a thickness of between 9 um and 100 um (see pg. 11, lines 12-20 – core had section from 10x10 to 50x50 microns) and/or the inner cladding has a layer thickness of between 1 um and 20 um (see pg. 11, lines 12-20 –coating layers have thickness from 0.5 to 20 microns.), 

the adhesion-promoting layer has a layer thickness of between 100 nm and 1000 nm (Pg. 14, lines 29-30 – the adhesive film is between 0.01 and 0.5 microns thick).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layer thickness of the clad wire taught by Jeong such that the core is between 9-100 microns, the inner cladding is between 1-20 microns, the outer cladding is between 0.5-5 microns, and the adhesion promoting layer is between 100nm-1000nm as taught by Crippa.  Although Jeong is silent with respect to layer thicknesses, Crippa establishes general thickness ranges of which a probe used for inspecting and objects would be.  It would be obvious to modify the thickness of the layers in Jeong to be of the ranges taught by Crippa as not more than predictable use of prior art elements according to established functions.  One would be motivated to achieve the desired mechanical and electrical properties. 
Regarding claim 9, Jeong teaches (Fig. 3) the clad wire of claim 1, wherein the inner cladding, the outer cladding, and optionally the diffusion protection layer are galvanic coatings (Jeong teaches the plating of inner clad and outer cladding layer, which is understood to be a galvanic process).
Jeong does not explicitly teach the adhesion-promoting layer. 
Crippa teaches (Fig. 4C) an adhesion-promoting layer (adhesive film 37).

Regarding claim 10, Jeong teaches (Fig. 3) the clad wire that of claim 1, wherein the wire core is work-hardened, and/or the wire core is a coated or uncoated 
strip (see Fig. 3 – core 111 is rhodium strip). 
Regarding claim 11, Jeong teaches (Fig. 3) a method for producing a clad wire comprising the following chronological steps: 
A) providing a wire core made of rhodium or a rhodium-based alloy (core member 111 is provided and made of Rhodium per pg. 2, 4th line from bottom), 
C) coating the wire core with an inner cladding of copper or silver or aluminum or a copper-based alloy or a silver-based alloy or an aluminum-based alloy (see Fig. 3 – soft plated layer 115 is plated on the core 111 and is copper per translation pg. 3, lines 1-5), 
D) coating the wire core coated the inner cladding with an outer cladding made of a metal or a metal alloy with a greater hardness than the material of the inner cladding (see translation pg. 3 – additional layers 113-2 has same material of 113 which is recited on the last line of pg. 2 as being palladium or nickel, both of which are harder than copper.  Layers 113-2 are plated on the layer 115).
Jeong does not explicitly teach B) coating the wire core with an adhesion-promoting layer made of gold or a gold-based alloy.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of coating the layers on the core taught by Jeong to include coating the core with an adhesion-promoting layer made of gold as taught by Crippa in order to improve the adhesion of the layers and provide a more robust probe as taught by Crippa.
 Regarding claim 14, Jeong teaches the method  claim 11, wherein the coatings according to steps B), C) and D) are applied using a galvanic method and/or are applied using a physical method (Jeong teaches the plating of inner clad and outer cladding layer, which is understood to be a physical process).
Jeong does not explicitly teach the adhesion-promoting layer. 
Crippa teaches (Fig. 4C) coating an adhesion-promoting layer  (see pg. 14, lines 25-28 – adhesive film 37 is made of gold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Jeong to include coating an adhesion-promoting layer as taught by Crippa in order to improve the adhesion of the layers and provide a more robust probe as taught by Crippa. 
Regarding claim 15, Jeong in view of Crippa teaches test needle (see Jeong Fig. 3 - probe 110) comprising at least one clad wire according to  claim 1 (see claim 1 above).
Regarding claim 16, Jeong in view of Crippa teaches a test needle array having a plurality of test needles (see Jeong Fig. 2 – plurality of probes 110)  according to  claim 15 spaced apart from one another (see claim 15 above).
Regarding claim 17, Jeong in view of Crippa teaches a sliding contact comprising a plurality of clad wires according to claim 1 (see Jeong Fig. 2 for plurality of sliding contact and claim 1 above).
Regarding claim 18, Jeong sliding contact of claim 17, wherein the plurality of clad wires are in the form of a wire bundle (see Fig. 2 – plurality of probes 110 corresponds to bundle of wires). 
Regarding claim 19, Jeong teaches the test needle of claim 15, wherein the test needle is bent perpendicular to a cylinder axis of the at least one clad wire or perpendicular to a longitudinal axis of the at least one clad wire (see Fig. 2- elastic deformation portion 112 corresponds to bend in test needle). 

Claims 3, 4, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over English machine translation of Jeong et al. KR 10-2018-0057520 (Jeong) in view of Crippa WO 2016/107729 (Crippa) and in further view of Stevenson et al. US 2014/0176172 (Stevenson).
Regarding claim 3, Jeon in view of Crippa teaches the clad wire  of claim 1, but does not explicitly teach  a diffusion protection layer  arranged as a diffusion barrier between the inner cladding and the outer cladding.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner and outer cladding layers taught by Jeong in view of Crippa to include a diffusion barrier between as taught by Stevenson in order to prevent the formation of brittle intermetallic compounds as taught by Stevenson (see para [0057]). 
 Regarding claim 4, Jeong in view of Crippa teaches the clad wire  of claim 3,  wherein the inner cladding layer has a layer thickness of 0.5 to 20 microns (see Crippa pg. 11, lines 12-20 – core had section from 10x10 to 50x50 microns and the coating layers have thickness from 0.5 to 20 microns).
Jeong in view of Crippa but does not teach wherein the inner cladding has a layer thickness at least twice as large as the diffusion protection layer.
Stevenson teaches a diffusion protection layer with a thickness of 0.3 to 0.6 microns.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clad wire taught by Jeong in view of Crippa to include a diffusion barrier thinner than half the thickness of the inner cladding as taught by Stevenson in order to prevent the formation of brittle intermetallic compounds while not influencing the electrical properties of the wire.  Such a modification would result in the inner cladding having a thickness at least twice as large as the diffusion layer, as claimed.
Regarding claim 13, Jeong in view of Crippa teaches the method of claim 11 including step D) the wire core coated with the adhesion-promoting layer, and the inner cladding, is coated with the outer cladding as set forth above with in claim 11.
Jeong in view of Crippa does not teach the method further comprising a step C2) carried out between steps C) and D), step C2) comprising:
coating of the wire core coated with the adhesion-promoting layer and the inner cladding with a diffusion protection layer.
Stevenson teaches coating of the wire core coated with a diffusion protection layer (see Fig. 6 and para [0057] – isolation layer 634 is used to prevent inter-mixing of materials at interface between layers) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Jeong in view of Crippa to include coating the core with a diffusion barrier between as taught by Stevenson in order to prevent the formation of brittle intermetallic compounds as taught by Stevenson (see para [0057]),  

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 6, the prior art of record taken alone or in combination fails to teach the clad wire at room temperature has a modulus of elasticity (mE) of at least .  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LEE E RODAK/Primary Examiner, Art Unit 2868